United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. DEPARTMENT OF COMMERCE,
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1655
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2012 appellant filed a timely appeal from a May 1, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 2 percent impairment of her right leg or
more than a 10 percent impairment of her left leg, for which she received schedule awards.
FACTUAL HISTORY
On July 12, 2000 appellant, then a 37-year-old census enumerator, filed a traumatic
injury claim alleging that on April 28, 2000 she sustained a left ankle injury when she slipped
and fell down the steps of a building. By decision dated September 11, 2007, OWCP accepted

1

5 U.S.C. § 8101 et seq.

the claim for left ankle sprain, tear of medial meniscus of the right knee, tear of the lateral
meniscus of the right knee, osteoarthritis of the left lower leg and joint pain in multiple sites.
In an April 8, 2010 report, Dr. Arnold Goldman, a Board-certified radiologist, diagnosed
internal derangement of the right knee and internal derangement of the left ankle. He opined
that, based on range of motion, appellant sustained a 20 percent permanent impairment of the
right knee and 15 percent permanent impairment of the left ankle.2
OWCP referred appellant, a statement of accepted facts and the case record to Dr. P. Leo
Varialle, a Board-certified orthopedic surgeon, for a second opinion evaluation on
August 10, 2010.
Dr. Varialle reviewed appellant’s medical records.
Upon physical
examination, he diagnosed a tear of the right medial meniscus, osteoarthritis of the patella
femoral joint and osteochondral injury of the left talus as a result of the April 28, 2000
employment injury. According to Table 16-2 of the A.M.A., Guides, Dr. Varialle rated
impairment at 10 percent for the left ankle.3 Using Table 16-3, he calculated an impairment
rating of two percent for the right knee.4 Dr. Varialle noted the date of maximum medical
improvement (MMI) as 2004.
On September 2, 2010 an OWCP medical adviser reviewed Dr. Varialle’s August 10,
2010 report and agreed that appellant had a 10 percent permanent impairment rating for the
lower left extremity and 2 percent permanent impairment for the lower right lower extremity.
The medical adviser noted that he could not determine the date of maximum medical
improvement from the medical records and Dr. Varialle did not provide a date other than listing
the year of MMI as 2004.
In a November 16, 2010 supplemental report, Dr. Varialle stated that a tear of the medial
meniscus of the right knee, osteoarthritis and left ankle osteochondral defect of the talus typically
stabilize without surgery in approximately one year. Thus, appellant’s date of maximum medical
improvement was reached one year after her injury on April 28, 2001.
On November 29, 2010 the medical adviser reviewed Dr. Varialle’s supplemental report
and agreed that the date of maximum medical improvement was reached on April 28, 2001.
By decision dated February 1, 2011, OWCP granted appellant schedule awards for 2
percent permanent impairment of the right leg and 10 percent permanent impairment of the left
leg. The date of MMI was noted as April 28, 2001. The awards covered a total of 34.56 weeks
from March 24 to November 20, 2010.5

2

The Board notes that Dr. Goldman did not use the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (2009) (A.M.A., Guides). As a result, OWCP referred appellant for a
second opinion examination.
3

A.M.A., Guides 502-08, Table 16-2 (2009).

4

Id. at 509-11, Table 16-3.

5

The Board notes that because appellant was receiving wage-loss compensation after her April 28, 2000 injury,
the period for her schedule award began on March 24, 2010.

2

On January 26, 2012 appellant requested reconsideration of OWCP’s February 1, 2011
schedule award decision. Her request for reconsideration was received on February 1, 2012.
Appellant submitted new medical documents, including December 19, 2011 diagnostic reports
which provided findings from a magnetic resonance imaging (MRI) scan of the right knee, an
MRI scan of the left ankle and an x-ray of the left foot and ankle.
In a December 5, 2011 report, Dr. Donald J. Rose, a Board-certified orthopedic surgeon,
reported that diagnostic testing of the right knee revealed tricompartmental moderately severe
degenerative joint disease with loose bodies noted posteriorly. X-rays of the left ankle revealed a
small anterior tibial spur.
In a January 17, 2012 report, Dr. David Weiss, a Board-certified orthopedic surgeon,
reported that appellant had a work-related injury on April 28, 2000 when she slipped on stairs,
causing her to fall on concrete. He provided a detailed medical history, reviewed appellant’s
prior diagnostic and medical reports and stated findings on physical examination. Dr. Weiss
diagnosed post-traumatic internal derangement to the right knee with a lateral meniscus tear,
postosteochondral fractures of the lateral tibial plateau with residual osteochondral defect to the
right knee, post-traumatic chondromalacia of the patellofemoral joint to the right knee, medial
collateral ligament injury to the right knee, post-traumatic osteoarthritis of the right knee, chronic
post-traumatic left ankle strain and sprain with involvement of the anterior talofibular ligament,
postosteochondral fracture of the lateral aspect of the talar dome of the left ankle joint and
chronic plantar fasciitis to the left foot. He noted details regarding appellant’s activities of daily
living, provided prior and current work restrictions and described both objective and subjective
findings. Dr. Weiss opined that the April 28, 2000 work-related injury was the competent factor
for appellant’s subjective and objective findings. Using Table 16-3, Table 16-7 and Table 16-8
of the sixth edition of the A.M.A., Guides, he classified the right knee medial collateral ligament
injury with moderate laxity in class 2 and calculated a right lower extremity impairment of 18
percent.6 Dr. Weiss calculated the left osteochondral fracture of the talus within class 1 for a net
adjustment of 13 percent impairment of the left lower extremity.7 He noted the date of
maximum medical improvement as January 17, 2012.
By letter dated March 23, 2012, appellant argued that her schedule award should be
increased based on greater impairment.
By decision dated May 1, 2012, OWCP denied appellant’s claim finding that the
evidence submitted was not sufficient to warrant modification of the February 1, 2011 decision.
It noted that its decision was based on whether it committed “clear evidence of error” when
rendering its March 30, 2009 decision. The senior claims examiner further stated that the
December 5, 2011 medical report indicated that appellant was a candidate for arthroscopic
management and could be a candidate for total knee replacement in the future, but that the
evidence did not possess substantive probative value such that a review would indicate that
modification of the March 30, 2009 decision was warranted. The senior claims examiner further
noted that the evidence of record did not establish that maximum medical improvement had been
reached.
6

A.M.A., Guides 510-19.

7

Id. at 503-19, Table 16-2, Table 16-7 and Table 16-8.

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.8 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.9
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right. This section vests OWCP with discretionary authority to determine whether it
will review an award for or against payment of compensation. Through regulations it has
imposed limitations on the exercise of its discretionary authority under section 8128(a).10 One
such limitation is that the application for reconsideration must be sent within one year of the date
of OWCP’s decision for which review is sought.11 In those instances when a request for
reconsideration is not timely filed, OWCP will undertake a limited review to determine whether
the application presents clear evidence of error on the part of OWCP.12
This entails a limited review by OWCP of how the evidence appellant has submitted with
his reconsideration request bears on the evidence previously of record and whether this evidence
demonstrates that OWCP committed an error.13
ANALYSIS
The Board finds that this case is not in posture for a decision regarding whether appellant
is entitled to an increased schedule award. OWCP failed to apply the correct standard of review
when issuing its May 1, 2012 decision and failed to properly consider the evidence submitted in
support of the increased schedule award.
OWCP issued a schedule award decision on February 1, 2011 granting appellant a 2
percent impairment of the right leg and 10 percent impairment of the left leg. Appellant
requested reconsideration on January 26, 2012 and submitted additional evidence. This
reconsideration request was received by OWCP on February 1, 2012. Appellant submitted a
timely request for reconsideration as it was received within one year from the February 1, 2011
OWCP decision.14 While the May 1, 2012 OWCP decision stated that it was conducting a merit
8

D.K., 59 ECAB 141 (2007).

9

K.H., 59 ECAB 495 (2008).

10

5 U.S.C. § 8128.

11

20 C.F.R. § 10.607(a).

12

Id. at § 10.607(b).

13

Nelson T. Thompson, 43 ECAB 919 (1992).

14

5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

4

review and addressing appellant’s additional evidence, it failed to properly review the additional
evidence submitted and noted the basis for its decision as failing to establish clear evidence of
error. The Board finds that OWCP failed to properly conduct a merit review of appellant’s claim
and incorrectly determined that appellant filed an untimely reconsideration request in its May 1,
2012 decision.
According to OWCP procedures, the one-year period for requesting reconsideration
begins on the date of the original decision or a subsequent merit decision.15 In the May 1, 2012
decision, the senior claims examiner incorrectly stated that appellant must establish that there
was “clear evidence of error.” The most recent merit decision of record is dated
February 1, 2011. The record does not contain a March 30, 2009 OWCP decision. Appellant
filed an appeal of a February 1, 2011 schedule award decision and OWCP improperly cited a
decision date which does not exist as a basis for its decision.
Section 10.606(b)(2) of the federal regulations provide that a claimant may obtain review
of the merits of the claim by: (1) showing that OWCP erroneously applied or interpreted a point
of law; or (2) advancing a point of law or a fact not previously considered by OWCP; or
(3) constituting relevant and pertinent evidence not previously considered by OWCP.16
Appellant’s January 26, 2012 request for reconsideration was accompanied by relevant evidence
not previously considered. The case will be remanded for OWCP to review the evidence under
the appropriate legal standard.
As appellant’s request was timely filed and accompanied by new and relevant evidence
not previously considered, the Board will set aside the May 1, 2012 decision. The case is
remanded for OWCP to properly consider appellant’s request under the standard of review
applicable to timely requests for reconsideration.17
CONCLUSION
The Board finds that this case is not in posture for a decision.

15

See Federal Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.3(b) (June 2002), see also
Robbin Bills, 45 ECAB 784 (1994); 20 C.F.R. § 10.607(a).
16

Id. at § 10.606(b)(2).

17

See id. at § 10.606(b).

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2012 decision be set aside and the case
remanded to the Office of Workers’ Compensation Programs for further proceedings consistent
with this opinion.
Issued: February 7, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

